DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-9, 11, 13-15, 17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 20190228889 (“Yamaga et al.”) in view of US Pub. No. 20180147626 (“Shirata et al.”).  
With regards to Claims 1, 3, 5, 7-9, 11, 13, 15, 17, and 19, Yamaga et al. teaches a magnetic recording medium comprising a magnetic layer of ε-iron oxide ferromagnetic powder (Abstract, [0001], and [0034]).  

While Yamaga et al. does not disclose a coefficient of variation in terms of anisotropic magnetic field Hk, there is a reasonable expectation of success that all magnetic properties in Yamaga et al.’s are also substantially constant throughout its magnetic recording medium in view of Yamaga et al.’s teachings above, especially considering that anisotropic magnetic field Hk is dependent on the magnetic material and particle size.  Thus, the Examiner deems that it would have been obvious to one of ordinary skill in the art prior to the effective filing date that Yamaga et al.’s coefficient of variation of an anisotropic magnetic field Hk is within the range of 3.0% or more and 10.0% or less in order to obtain a uniform magnetic recording medium with consistent quality throughout.   
Yamaga et al. does not explicitly teach its magnetic recording medium in a recording and reproducing apparatus/cartridge and comprising the nominal non-magnetic layer and back coating layer. 
However, Shirata et al. teaches a magnetic recording and reproducing apparatus/cartridge comprising a magnetic recording tape, wherein the magnetic recording tape comprises a back coating layer including non-magnetic powder on a surface side of a non-magnetic support opposite to a surface side of a magnetic layer, a non-magnetic support, a non-magnetic layer including non-magnetic powder between the non-magnetic support and the magnetic layer, and a magnetic layer including ε-iron oxide ferromagnetic powder (Abstract, 

With regards to Claims 6, 14, and 20, Yamaga et al. teaches the ε-iron oxide powder includes one or more elements selected from the group consisting of a gallium element, a cobalt element, and a titanium element [0032]. 

Claims 2, 4, 10, 12, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 20190228889 (“Yamaga et al.”) in view of US Pub. No. 20180147626 (“Shirata et al.”) as applied to respective Claim 1 above, and further in view of Corbellini, Luca, et al. “Epitaxially Stabilized Thin Films OF ε-Fe2O3 (001) Grown on YSZ (100).” Scientific Reports, vol. 7, no. 1, 2017 (“Corbellini et al.”).  
Yamaga et al. teaches a magnetic recording medium as set forth above. 
Yamaga et al. does not explicitly teach its magnetic recording medium having an arithmetic average HkA of 17,000 Oe or more and 65,000 Oe or less. 
However, Corbellini et al. teaches ε-iron oxide has an Hk ~43 Oe, and recognizes that ε-iron oxide has been reported to have an Hk as high as ~65 Oe (Fig. 3(d) and Page 5).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have Yamaga et al.’s arithmetic average HkA within Applicant’s claimed range to achieve a high magnetic property useful in magnetic recording mediums (Page 1). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA CHAU whose telephone number is (571)270-5496.  The examiner can normally be reached on Monday-Friday 11 AM-730 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571) 272-1291.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LC/
Lisa Chau
Art Unit 1785



/Holly Rickman/            Primary Examiner, Art Unit 1785